HAZEL, District Judge.
The articles in controversy concededly consist of untrimmed hats of imitation horsehair. They were assessed for duty at 60 per cent, ad valorem under paragraph 390 and section 7 of the tariff act of 1897, by similitude, as silk wearing apparel. The articles are not enumerated in the tariff act and the assessment at 60 per cent, was approved by the board. The question now raised by the protest is whether such merchandise is not properly dutiable under paragraph 314 at 50 per cent., or paragraph 409 at 50 per cent, or 35 per cent., or section 6 at 20 per cent.
The government claims that the evidence shows that hats of imitation horsehair more nearly resemble hats made of silk braid than hats made of cotton braid, and therefore they were dutiable under paragraph 390, by similitude, to silk wearing apparel, while the importers contend that the evidence shows that the material of which the hats are made is of vegetable origin, and accordingly should have been assessed by similitude under paragraph 409.
In view of the decision by the Circuit Court of Appeals for this circuit in Paterson v. United States, 166 Fed. 733, 92 C. C. A. 524, and followed by the decision of Judge Holt, in Rheims v. United States (C. C.) 169 Fed. 662, it would seem to me that the importers are right, and that the hats in question have been improperly assessed. The evidence before the court, taken since the decision by the Board of General Appraisers, indicates that in trade imitation horsehair hats are classed as straw hats; and moreover, in appearance and quality, *956it is readily perceivable that they are not of silk or silk braid, but that they bear similitude to hats of straw. It is uncontradicted that the material of which the hats are made is chiefly of vegetable fiber or origin, and under the circumstances I think the duty should have been assessed at 35 per cent, ad valorem under paragraph 409, the provision relating to the assessment of duties on hats, and not the more general provision under which the assessment was levied.
An order reversing the decision of the Board of General Appraisers may be entered.